Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 6/10/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 10 and 11, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of 
a plurality of microneedles loaded with a solid-phase formulation material which protrude from an upper portion of the support, wherein the support and the plurality of microneedles are made of different material and the plurality of microneedles are dissolvable in a body of a subject, wherein a liquid-phase formulation material is applied or added dropwise onto an area of the upper portion of the support in which the plurality of microneedles are not formed, or in a case where one or more holes are formed in the support, the liquid-phase formulation material is released, through the holes, onto the area of the upper portion of the support in which the microneedle is not formed, as recited in claim 1; a step of forming, on an upper portion of the support, a plurality of microneedles loaded with a solid-phase formulation material which protrude from the upper portion, by placing a plurality of viscous compositions on the upper portion of the support, and then performing molding and curing thereof to form, wherein the support and the plurality of microneedles are made of different material; and a step of applying or adding dropwise a liquid-phase formulation material comprising a material for dissolving the plurality of microneedles onto an area of the upper portion of the support in which the plurality of microneedles are not formed, as recited in claim 10; or the feature of a step of forming, on an upper portion of the support, a plurality of microneedles loaded with a solid-phase formulation material which protrude from the upper portion, by placing a plurality of viscous compositions on the upper portion of the support, and then performing molding and curing thereof to form, wherein the support and the plurality of microneedles are made of different material; and a step of releasing a liquid-phase formulation material comprising a material for dissolving the plurality of microneedles, through the holes, onto an area of the upper portion of the support in which the plurality of microneedles are not formed, as recited in claim 11, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2011/0112509 to, which discloses a microneedle array (microneedle array 5; see Fig. 4), comprising: a support (microneedle base 8); and a plurality of microneedles (microneedles 6) loaded with a solid-phase formulation material (a solid material forms the microneedles themselves (see paragraph 34), and are also coated with influenza vaccine coating 1; paragraph 31) which protrude from an upper portion of the support (base 8), wherein the plurality of microneedles are dissolvable in a body of a subject (paragraph 34 discloses that the microneedles are formed of biodegradable material, such as polylactic acid, and the coating 1 is also dissolvable, paragraph 31), wherein a liquid-phase formulation material (vaccine-dissolving solution; paragraph 34) is applied or added dropwise onto an area of the upper portion of the support (base 8) in which the plurality of microneedles are not formed (via openings 7), or in a case where one or more holes (openings 7) are formed in the support (base 8), the liquid-phase formulation material (vaccine-dissolving solution) is released, through the holes (openings 7), onto the area of the upper portion of the support (base 8) in which the plurality of microneedles are not formed (paragraph 34), but Nozaki et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783